Title: To Benjamin Franklin from John Pownall, 4 March 1767
From: Pownall, John
To: Franklin, Benjamin


March. 4. 1767
Mr. Pownall presents his respectfull Compliments to Dr. Franklyn and shall be greatly obliged to him if he can give him any Information as to the person and [illegible] mentioned below.
One -- Dimsdale died in the Province of Pensylvania in 1764 or 1765. possessed of a Plantation there, which he left by will in general Terms to his relations in the North of England.
Q. Mr. Dimsdales Christend name and the Value of his Plantation?
 Addressed: To / Dr. Franklyn / J Pownall
Endorsed in an unknown hand: Gosset in Berwick street Soho facing the Chapell
